United States Court of Appeals
                         For the Eighth Circuit
                     ___________________________

                             No. 14-1733
                     ___________________________

                          United States of America

                    lllllllllllllllllllll Plaintiff - Appellee

                                       v.

                   $7,696.00 in United States Currency

                         lllllllllllllllllllll Defendant

                           Lashaun Maurice Perry

                    lllllllllllllllllllllClaimant - Appellant
                                   ____________

                  Appeal from United States District Court
              for the Northern District of Iowa - Cedar Rapids
                               ____________

                       Submitted: December 23, 2014
                         Filed: December 30, 2014
                               [Unpublished]
                               ____________

Before WOLLMAN, BYE, and MELLOY, Circuit Judges.
                          ____________

PER CURIAM.
       In this in rem civil forfeiture proceeding, claimant Lashaun Maurice Perry
appeals the district court’s1 adverse grant of summary judgment. After de novo
review, see United States v. 3234 Washington Avenue North, 480 F.3d 841, 842 (8th
Cir. 2007), we affirm.

       The government established, by a preponderance of the evidence, that the
defendant property was substantially connected to drug trafficking, and thus was
subject to forfeiture under 21 U.S.C. § 881(a)(6). See United States v. $124,700, 458
F.3d 822, 825 (8th Cir. 2006) (burden is on government to establish, by
preponderance of evidence, that there is substantial connection between property and
controlled substance offense). The government’s evidence showed that the property
(cash in various denominations) was seized in close proximity to other evidence of
drug trafficking, see United States v. $117,920, 413 F.3d 826, 827, 829 (8th Cir.
2005) (affirming forfeiture of large amount of money, which was hidden in close
physical proximity to other items that smelled like marijuana and materials known to
be used to package and conceal drugs); United States v. $84,615, 379 F.3d 496, 498,
501-02 (8th Cir. 2004) (affirming forfeiture, where owner of large sum of seized cash
was in possession of marijuana, and drug dog alerted when sniffing money); Perry
gave inconsistent statements as to whether he owned the money, and offered no
explanation for the inconsistency, see $84,615, 379 F.3d at 502 (claimant’s behavior
during seizure--including lying to officer--undermined credibility of his assertions of
legitimate reasons for possessing money); and known drug traffickers provided
affidavits testifying to Perry’s recent drug-trafficking activity. In response, Perry did
not submit evidence materially refuting the government’s case or proving his
assertions that the money came from legitimate sources. See 3234 Wash. Ave. N.,
480 F.3d at 843-44 (at summary judgment stage, if government meets its burden of


      1
        The Honorable Jon S. Scoles, United States Magistrate Judge for the Northern
District of Iowa, to whom the case was referred for final disposition by consent of the
parties pursuant to 28 U.S.C. § 636(c).

                                          -2-
proof, it will prevail unless claimant introduces evidence materially refuting
government’s case or supporting his case of affirmative defense).

      The judgment is affirmed.
                     ______________________________




                                     -3-